Citation Nr: 0428505	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to a rating in excess of 10 percent for right 
ankle disability, prior to August 22, 2003, and in excess of 
20 percent, from August 22, 2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to December 1997.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO), which, inter alia, 
granted service connection for right ankle degenerative joint 
disease, rated 10 percent (effective from December 5, 1997, 
the day following the date of service separation); and denied 
service connection for hepatitis C, right wrist carpal tunnel 
syndrome, left wrist disability, left knee disability, and 
right knee disability.  The veteran's notice of disagreement 
identified a number of determinations with which she 
disagreed.  Her January 1999 substantive appeal identified 
only the issues of entitlement to an increased rating for 
right ankle disability, service connection for hepatitis C, a 
right wrist disability and a bilateral knee disability.  
Thereafter, a May 2003 rating decision granted service 
connection for hepatitis C, and that matter is no longer on 
appeal.  A March 2004 rating decision assigned a 20 percent 
rating for the right ankle disability, effective August 22, 
2003, resulting in "staged rating".  As neither stage 
represents the maximum rating possible for ankle disability, 
and as the veteran has not indicated she is satisfied with 
the ratings, that matter remains before the Board.

On a VA Form 646 received in July 2002, the veteran's 
representative listed the issue of service connection for a 
left wrist condition.  As the veteran had not perfected an 
appeal in this matter, it is not before the Board.  The 
representative's listing is referred to the RO for 
clarification/any appropriate action.  

The issue of service connection for a right wrist disability 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on her part is required.  


FINDINGS OF FACT

1.  The veteran is not shown to have a chronic disability 
entity of either knee.
2.  Throughout the appeal period the veteran's right ankle 
disability has been manifested by impairment more nearly 
approximating marked rather than moderate limitation of 
motion; however, disability analogous to/or approximating 
ankylosis is not shown at any point in time during the 
appellate period.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).

2.  A 20 percent, but no higher, rating is warranted for the 
veteran's right ankle disability throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(Code) 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

By the statement of the case (SOC) and numerous supplemental 
SOCs (SSOCs), VA notified the appellant of the evidence 
necessary to substantiate her claims.  By various 
correspondence, including a January 2003 letter specifically 
addressing VCAA, VA specifically apprised the veteran of the 
duty to notify and assist provisions in the VCAA, with 
identification of the parties responsible for obtaining 
pertinent evidence.  Regarding the timing of notice, while 
the notice did not precede the September 1998 rating decision 
on appeal, the notice was prior to the last review and 
certification of the claims to the Board.  (And notice prior 
to the September 1998 determination obviously would not have 
been possible, as it preceded enactment of the VCAA.)  
Regarding notice content specifically, the veteran was 
advised what was needed to establish entitlement to the 
benefits sought and of her and VA's responsibilities in 
claims development (and by inference what she should submit); 
she was given notice equivalent to that mandated.  In the 
January 2003 VCAA notice letter the RO specifically advised 
the veteran to submit "any information on any additional 
treatment or evidence not previously identified."  And an 
August 2004 letter offered still another opportunity to 
submit additional evidence.  No further notification is 
indicated.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding the duty to assist, VA has obtained all available 
and indicated records, and arranged for examinations.  VA's 
assistance obligations are also met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

Factual Background 

The veteran contends that she now has a bilateral knee 
disability, that was incurred during or as a result of her 
active service, and that the "staged" evaluations assigned 
for her right ankle disability do not reflect the severity of 
that disability.  

The record before the Board contains service medical records 
and postservice medical records, which will be addressed as 
pertinent.  

The veteran's service medical records, including the report 
of an examination just prior to her separation from service 
in December 1997, contain no mention of complaints, abnormal 
clinical findings, or diagnosis pertaining to a knee 
disability.

The report of an April 1998 VA examination indicates that the 
veteran's medical records, but not her claims file, were 
reviewed.  She reported that her right ankle was larger than 
the left, and that she was unable to walk long distances or 
bear full weight on the right lower extremity.  She also 
reported intermittent pain in the left knee more than the 
right.  The veteran's gait revealed a limp favoring the 
right, not bearing full weight on the right.  The right ankle 
was reported to be in a valgus position, more so than the 
left.  On physical examination, the right ankle measured 24.5 
cm compared to 22.5 cm on the left.  Dorsiflexion of the 
right ankle was from zero to 10 degrees.  Right ankle plantar 
flexion was not reported.  X-ray examinations of the 
bilateral knees were normal.  The pertinent diagnoses were 
degenerative joint disease of the right ankle and foot, and 
bilateral knee pain with no signs of degenerative joint 
disease by X-ray.  

An October 1998 VA progress notes that the veteran had right 
ankle pain on walking about one-half mile.  She complained of 
locking episodes, and an aching pain at night about once a 
month with a dull, constant quality.  Motrin was of some 
help.  She also complained of left knee pain.  A left knee X-
ray was normal.  The left knee had crepitations and was 
normal except for some inferior patellar tenderness at the 
tendon insertion.  The right ankle range of motion was full, 
but tender on all extremes.  Loud crepitations were noted.  
The pertinent assessment was degenerative joint disease of 
the right ankle and first MTP joint, and left anterior knee 
pain.  The plan was a canvas ankle brace trial, ibuprofen and 
exercises.  

On February 2003 VA examination the veteran's medical records 
were reviewed.  She reported pain and a giving-way sensation 
in her right ankle.  She took Motrin and tramadol for pain.  
She rated the severity of flare-ups as 7/10 and noted that 
they occurred two to three times a week and lasted about 
three to four hours.  There were no precipitating factors.  
Her pain was chronic.  She worked as a receptionist, and had 
pain climbing stairs and standing for more than 15 minutes.  
Right ankle motion was dorsiflexion from zero to 10 degrees 
with pain, plantar flexion from zero to 45 degrees, inversion 
from zero to 30 degrees with pain, and eversion from zero to 
20 degrees.  There was pain with weight bearing, tenderness 
to palpation of the distal lateral malleolus, and an antalgic 
gait.  The examination also revealed that the veteran had 
normal knee range of motion.  The final diagnosis was 
degenerative joint disease right ankle.  There was no 
diagnosis for the  knees.  

VA outpatient treatment reports reflect that on August 22, 
2003 the veteran was issued a single point cane due to her 
service-connected right ankle disability.  On August 28, 
2003, a right ankle gel stirrup brace was ordered for the 
veteran.  

Legal Analysis 

Service Connection for a Bilateral Knee Disability

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral knee 
disability.  

The veteran's service medical records are completely silent 
for complaints, abnormal findings, or diagnosis of a knee 
disability.  The post-service medical evidence does not show 
that the veteran has a chronic disability of either knee.  
While various post-service VA medical records show that she 
has reported knee pain, the April 1998 VA examination report, 
the October 1998 VA outpatient treatment report and the 
February 2003 VA examination report show no diagnosis of a 
chronic knee disability entity.  The reports do not identify 
any underlying pathology for the complaints of pain.  The 
complaints, therefore, have not been supported by clinical 
findings or a diagnosis.  Without a pathology to which her 
complaints of bilateral knee pain can be attributed, there is 
no basis to find a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  As a layperson, the veteran is 
not competent to establish a medical diagnosis by her own 
opinion.  Espiritu, supra.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Rating for Right Ankle Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2003).  A disability 
rating reflects the extent to which a veteran's service-
connected disability adversely affects his/her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis, on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010, 5003.  

Moderate limitation of motion of the ankle warrants a 10 
percent rating.  Marked limitation of motion warrants a 20 
percent rating.  Code 5271.  (Full range of ankle motion is 
dorsiflexion from zero to 20 degrees and plantar flexion from 
zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.)  

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees.  A 40 percent 
rating is warranted for ankle ankylosis in a less favorable 
position.  Code 5270.    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

At the outset, it is noteworthy that this appeal was 
initiated from the rating decision that granted service 
connection for the right ankle disability and assigned the 
initial rating.  Hence, the severity of the disability during 
the entire period from the initial assignment of a disability 
rating to the present time is for consideration, and staged 
ratings may be assigned for separate periods of time, based 
on facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO assigned staged ratings, 10 percent from the 
date of grant of service connection, and 20 percent from 
August 22, 2003.  Consequently, there are, essentially, two 
questions before the Board, i.e.: Were the "stages" 
properly set? and Is a rating in excess of 20 percent 
warranted for any period of time?  

Regarding the "staging" aspect of the rating, the Board 
finds that, so far as can be determined the increased, 20 
percent, stage assigned from August 22, 2003 was based on 
that being the date the veteran was issued a cane to assist 
her in ambulation, balance, etc.  On close review of the 
evidentiary record, the Board finds that August 22, 2003 does 
not necessarily represent a point in time when the severity 
of ankle disability increased.  In fact, it appears that the 
right ankle disability was in approximately the same 
"stage" of disability throughout the appellate period.  
Since the first VA examination in 1998, the ankle has had 
about a 50 percent loss of dorsiflexion, but considerably 
better plantar flexion motion.  What is also significant, 
however, is that throughout the appellate period, any 
prolonged standing or walking resulted in pain (and 
functional limitation due to pain is a factor for 
consideration).  Likewise, it is noteworthy that throughout 
the appellate period the veteran has been unable to bear full 
weight on the right ankle, that a canvas brace was provided 
(but proved insufficiently effective) in 1998, and that the 
ankle was noted to be in a more valgus position from the time 
of the first VA examination.  This suggests that the 
disability may have been at a level requiring the ambulatory 
assistance provided in August 2003.  

While the degree of ankle motion/function limitation shown 
throughout the appellate period appears to fall short of the 
marked level of severity necessary for a 20 percent rating 
under Code 5271 (based on comparisons to normal motion), it 
exceeds the moderate level of severity associated with a 10 
percent rating under Code 5271.  The Board finds that it is 
reasonably shown that the level of severity of right ankle 
motion limitation more closely approximated the criteria for 
the 20 percent rating than those for the 10 percent rating 
throughout the appellate period.  Accordingly, a 20 percent 
rating is warranted from the effective date of the grant of 
service connection.  

Turning to the second matter for consideration, i.e., whether 
a rating in excess of 20 percent is warranted, the Board 
finds that there is no indication in the medical evidence 
that the veteran has/or has had ankylosis of the right ankle 
(or equivalent impairment) at any point in time during the 
appellate period, even with consideration of such factors as 
pain on use and periods of exacerbation.  Accordingly, the 
evidence provides no basis for granting a rating in excess of 
20 percent for any period of time.  (Notably also, treatment 
records suggest that ankle fusion may be a treatment modality 
for consideration in the future.  Were such surgery to occur, 
it would provide for a basis for reopening this claim.)  


ORDER

Service connection for a bilateral knee disability is denied.

An earlier effective date of December 5, 1997 is granted for 
the award of a 20 percent rating for the veteran's right 
ankle disability, subject to the regulations governing 
payment of monetary awards.  

A rating in excess of 20 percent for right ankle disability 
is denied.  


REMAND

A preliminary review of the record indicates that the issue 
of entitlement to service connection for a right wrist 
disability requires additional development.  While the RO has 
addressed this matter as entitlement to service connection 
for carpal tunnel right wrist syndrome, the veteran's 
original claim sought service connection for a right wrist 
disability manifested by pain, a somewhat broader 
characterization than carpal tunnel syndrome.   

An additional VA examination is required in order to clarify 
the veteran's current right diagnosis, and the basis for such 
diagnosis.  On April 1998 VA examination, the veteran 
complained of right wrist pain, described as a persistent 
dull ache, and increased pain with immobility in a flexed, 
dorsi- or palmar position.  She said that in 1997 a physician 
told her that it was probably tendonitis.  While as a 
layperson the veteran is not competent to establish a 
diagnosis by her own statement, given that her service 
medical records show complaints and treatment pertaining to 
the right wrist, and that tendonitis was diagnosed by VA in 
October 1998, her allegation of tendonitis soon postservice 
has probative value.  
The Board also notes that the April 1998 VA examination 
report provides a diagnosis of carpal tunnel syndrome by 
history and examination.  However, the report is negative for 
any actual current findings.  

An October 1998 VA progress noted provides that the veteran 
complained of right wrist pain of about three year's 
duration.  A right wrist X-ray was normal.  Physical 
examination revealed that right wrist range of motion was 
full and nontender.  The assessment was tendonitis, right 
wrist, chronic.  A December 1998 VA consultation report 
reveals that the veteran complained of intermittent right 
wrist pain over the last couple of years.  Physical 
examination was negative for carpal tunnel syndrome.  The 
impression was occult ganglion.  She underwent excision in 
January 1999.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the nature and 
likely etiology of any right wrist 
disability.  Her claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be completed.  The 
examiner should determine the correct 
diagnosis for the veteran's current right 
wrist disability, if any, and opinion as 
to whether it is at least as likely as 
not that such current right wrist 
disability was incurred (or aggravated) 
during her active service.  The examiner 
should explain the rationale for any 
opinion given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  
No action is required of the appellant until she is notified.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



